DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 depends on claim 7 and is, therefore, also rejected.
Claim 7 uses the term “preferably” which renders the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raia et al (US 2019/0201171) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With regards to claim 1, Raia teaches a curable composition for additive manufacturing (abstract) that contains radiation curable components, a photo initiator, and a dye composition comprising a dye D1 and a dye D2 (abstract).  Raia teaches the radiation curable component to have a backbone and reactive groups (0096) wherein the reactive groups are (meth)acrylate groups (0097), has a molecular weight from 170 to 3000 g/mol (0089), and the compound is bisphenol A Ethoxylate Dimethacrylate (reading on having a polyether backbone) having a molecular weight from 170-3000 (0090).
With regards to claim 2, Raia teaches the viscosity to be less than 200 mPas at 23°C (0076), the pH to be from 6-8 (0081), and the light transmission of less than 25% (0078).
With regards to claim 3, Raia teaches the molecular weight of the polymerizable composition to be from 170-3000 (0090) and to have one or more radiation curable moieties (0094).
With regards to claim 4, Raia teaches the red dye to have a light absorption maximum between 400 and 530 (0147) and to contain a perylene dye (0165).
With regards to claim 5, Raia teaches the blue dye to be soluble in the curable composition (0174).
With regards to claim 6, Raia teaches the composition to include urethane acrylate (0105).
With regards to claims 7 and 9, Raia teaches the composition to be cured (0060) to make a three-dimensional object (title and abstract).
With regards to claim 8, Raia teaches the article formed to be dental or orthodontic article (0002).
With regards to claim 10, Raia teaches the curable composition to have a transmission in a range of 400 to 650 nm to be more than 90% (0075).
With regards to claim 11, Raia teaches the process of producing a 3-dim cast article to include processing the curable composition of claim 1 in additive manufacturing, embedding the composite in the investment material (claim 15) wherein successive layers of material are laid down and radiation cured (0048).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2010/0056661) in view of Toriyabe et al (US 2015/0272833).
With regards to claim 1, Xu teaches a radiation curable composition (abstract) for the production of three-dimensional solid articles (abstract) that contains a poly(meth)acrylate compound and a free radical polymerization initiator (abstract).  Xu teaches the poly(meth)acrylate compound to a polyester poly(meth)acrylate being CN 2300 (0025) (reading on not containing a urethane compound and having a molecular weight of 1304 g/mol) and teaches the addition of coloring agents such as dyes and includes blue (0039-0040).
Xu does not teach the combination of the red, yellow, or orange dye in combination with a blue dye.
Toriyabe teaches a photocurable composition (abstract) that contains a polymerizable monomer (abstract), a photo polymerization initiator and a colorant (0029) including dyes wherein the colorant contains yellow, red, and blue colorant (0400 table 5).  Toriyabe teaches the motivation for combining  the colors in order to match the color tone of the desired cured body, for it to exhibit the desired appearance (0322), the combination colors so that the cured body exhibits the desired color tone (0323), and the coloring agents also block the transmission of light and effect the depth of curing (0327) giving it a suitable translucency (0329) and the appropriate depth of curing (0330).  Xu and Toriyabe are analogous in the art of photocurable compositions.  In light of the benefit above it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the combination of colorants of Toriyabe in the composition of Xu, thereby obtaining the present invention.
With regards to claims 2 and 10, Xu does not teach any of the claimed properties.  However, those properties are largely dependent on the types of components and amounts that make up the composition.  The art teaches the composition containing the claimed compounds, therefore, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 3, Xu teaches the polymerizable compound to be CN2300 (having 8 acrylates) (0025).
With regards to claim 6, Xu teaches the addition of a urethane poly(meth)acrylate compounds (0032).
With regards to claims 7, 9, and 11, Xu teaches a repeated process of applying the composition in layers and exposing to radiation to cure (0002).
With regards to claim 8, Xu does not teach the process to be used for dental applications, however, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02.  Therefore, the addition of such statement adds no patentable weight.
With regards to claims 10-15, Xu does not teach the addition of a second composition and/or that cures at two different wavelengths.  However, one skilled in the art prior to the effective filing date of the present invention knows to add said compound and curability in order to effectively be able to control the curability of the composition, for example, making patterns or different colors for layers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763